        Case 3:11-cv-01703-MPS Document 433 Filed 01/30/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


                                          )
CHRISTINA ALEXANDER, et al.,              )
                                          )
                    Plaintiffs,           )
                                          )
             v.                           )
                                                              Civil Action No. 3:11-cv-1703-MPS
                                          )
ALEX M. AZAR, II., Secretary of            )
Health and Human Services,                )
                                          )
                    Defendant.            )
__________________________________________)


      CONSENT MOTION FOR EXTENSION OF TIME TO FILE REPLIES TO
                      SUPPLEMENTAL BRIEFS

          Pursuant to L.R. Civ. P. 7(b), Plaintiffs respectfully request an extension of 7

   days, to February 28, 2020, to file their reply to the Secretary’s supplemental brief, with

   the same extension to apply to the Secretary’s reply. Plaintiffs make this request for the

   following reasons:

          1. On January 28, 2020, the Court ordered supplemental post-trial briefing on

              four questions, with a memorandum from each party to be filed by February

              14 and replies by February 21 (ECF #432).

          2. Plaintiffs will file their initial brief by February 14, 2020. However two of

              Plaintiffs’ counsel with primary drafting responsibility, including the

              undersigned, will be unavailable the following week, up to and including

              February 21, when the reply is due. This is due to previously scheduled travel

              for both and accompanying a family member to a medical procedure for one.
     Case 3:11-cv-01703-MPS Document 433 Filed 01/30/20 Page 2 of 3



           Plaintiffs have not previously requested an extension for the reply

           memorandum.

       3. Plaintiffs’ counsel conferred with the Secretary’s counsel and the Secretary

           has no objection to the proposed extension, with the same extension to be

           applied to the Secretary’s reply (to which Plaintiffs consent).

       Accordingly, Plaintiffs request an extension until February 28, 2020, for the

parties to file replies to the supplemental memoranda.

Dated: January 30, 2020                      Respectfully submitted,

                                             /s/ Alice Bers
                                             ALICE BERS
                                             Federal Bar No. ct28749
                                             abers@medicareadvocacy.org
                                             WEY-WEY KWOK
                                             Phv #03359
                                             wkwok@medicareadvocacy.org
                                             Center for Medicare Advocacy, Inc.
                                             P.O. Box 350
                                             Willimantic, CT 06226
                                             (860) 456-7790
                                             Fax (860) 456-2614

                                             REGAN BAILEY
                                             pro hac vice
                                             rbailey@justiceinaging.org
                                             CAROL WONG
                                             pro hac vice
                                             cwong@justiceinaging.org
                                             Justice in Aging
                                             1444 I Street, NW, Suite 1100
                                             Washington, DC 20005
                                             (202) 552-6743
                                             Fax (202) 289-7224

                                             DAVID J. BERGER
                                             pro hac vice
                                             dberger@wsgr.com
                                             STEVEN GUGGENHEIM
                                             pro hac vice



                                             2
     Case 3:11-cv-01703-MPS Document 433 Filed 01/30/20 Page 3 of 3



                                              sguggenheim@wsgr.com
                                              LUKE A. LISS
                                              Bar No. phv07485
                                              lliss@wsgr.com
                                              DYLAN G. SAVAGE
                                              Bar No. phv07487
                                              dsavage@wsgr.com
                                              ALEXANDER K. BREHNAN
                                              pro hac vice
                                              abrehnan@wsgr.com
                                              Wilson Sonsini Goodrich & Rosati
                                              650 Page Mill Road
                                              Palo Alto, CA 94304
                                              (650) 493-9300
                                              Fax (650) 565-5100

                                              LINDSEY EDWARDS
                                              pro hac vice
                                              ledwards@wsgr.com
                                              Wilson Sonsini Goodrich & Rosati
                                              1700 K Street, NW Suite 500
                                              Washington, DC 20006
                                              (202) 973- 8959
                                              Fax: (202) 973-8899




                             CERTIFICATE OF SERVICE

        I hereby certify that on January 30, 2020, a copy of the foregoing Consent Motion
for Extension of Time to File Replies to Supplemental Briefs was filed electronically and
served by mail on anyone unable to accept the electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court’s electronic filing system or by
mail as indicated on the Notice of Electronic Filing. Parties may access this filing through
the Court’s CM/ECF System.


                                                     /s/ Alice Bers
                                                     Alice Bers
                                                     Center for Medicare Advocacy, Inc.




                                             3
